       Case 3:18-cv-00168-DPM Document 47 Filed 12/29/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

KEYA TURNER                                                   PLAINTIFF

v.                        No. 3:18-cv-168-DPM

CITY OF WEST MEMPHIS,
ARKANSAS; and WILLIAM
H. JOHNSON, Mayor, City of
West Memphis, Arkansas                                    DEFENDANTS

                                 ORDER
     Turner has not responded to the West Memphis defendants'
motion for summary judgment. She is proceeding pro se after the death
of her lawyer. The Court authorized her to file belated responding
papers and an explanation for the delay. She did not. All the material
facts stated by the West Memphis defendants, Doc. 44, are therefore
admitted.   LOCAL RULE     56.l(c).   The Court has also reviewed the
comprehensive record provided by the defendants.
     The official capacity Title VII claim against Mayor Johnson drops
out-this is a suit against West Memphis. Turner was not treated
differently because she's a woman - male and female city employees
are subject to various rules. A fellow employee sexually harassed her
with unwelcome remarks, looks, and a touch; but promptly after
Turner reported this, the city investigated, warned the other employee,
and then fired him after he harassed her again with another remark.
      Case 3:18-cv-00168-DPM Document 47 Filed 12/29/20 Page 2 of 2




Turner therefore has no solid hostile work environment claim. And
there's insufficient evidence to create a jury issue on retaliation. Like
other employees, including men, she received a written warning
because she violated a city rule. The warning was not given because
she reported the co-worker's harassment, filed an EEOC charge, or had
filed an EEOC charge against the city in 2014. Defendants' unopposed
motion, Doc. 42, is granted.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge




                                   -2-
